DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the claim languages filed on 1/13/22 has been fully considered and made of record. Claims 1-11 are now pending of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Scope of the claims 8-9 is/are not clear, since the base claim directed to an apparatus and claims 8-9 directed to an outside element/product (e.g., wave winding coil) which do not further limit the claimed retaining apparatus. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Farnsworth et al (9056350) or in an alternatively, is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth et al.
Farnsworth et al discloses the claimed retaining apparatus comprising: 
	an apparatus body 31, 31’ having a cylindrical outer peripheral surface; and 
	retaining parts 33’s that are provided to project from the cylindrical outer peripheral surface of the apparatus body 31, 31’ to retain the wave winding coil, wherein the retaining parts include first retaining parts aligned in a circumferential direction of the cylindrical outer peripheral surface of the apparatus body along an axis line direction of the apparatus body on the cylindrical outer periphery surface of the apparatus body, so as to retain the first linear parts in a state of being along 


    PNG
    media_image1.png
    281
    283
    media_image1.png
    Greyscale


	the retaining parts  33’s include second retaining parts which are offset from each other in the circumferential direction of the cylindrical outer peripheral surface of the apparatus body along the axis line direction of the apparatus body, so as to retain the second linear parts in a state where sections of both ends of each of the second linear parts in the axisPage 2 of 10Application No.: 16/241201 Amendment Dated: January 13, 2022Reply to Office Action of: October 13, 2021 line direction of the apparatus body deviate from each other in circumferential opposite sides of the apparatus body with respect to the axis line direction of the apparatus body and in a state where a bent angle between each of the second linear parts and the each of the connecting parts is made smaller than a bent angle between each of the first linear parts and each of the connecting parts (see Fig. 1 or 4).  Therefore, the Farnsworth et al meet every aspect limitation of the above claims.
	Regarding recites of “the apparatus body to retain the second linear parts in a state where sections of both ends of each of the second linear parts in the axis Page 2 of 10Application No.: 16/241201 Amendment Dated: January 13, 2022 Reply to Office Action of: October 13, 2021 line direction of the apparatus body deviate from each other in circumferential opposite sides of the apparatus body with respect to the axis line direction of the apparatus body and in a state where a bent angle between each of the second linear parts and the each of the connecting parts is made smaller than a bent angle between each of the first linear parts and each of the connecting parts”,  this is not further limit the claimed  retainer device since no additional structural elements existed in the paragraph above. 
	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by J.Sadorf (3101180).
J. Sadorf discloses the claimed retaining apparatus comprising: 
	an apparatus body 12 having a cylindrical outer peripheral surface; and 
	retaining parts 11/18 that are provided to project from the cylindrical outer peripheral surface of the apparatus body 12 to retain the wave winding coil, wherein the retaining parts include first retaining parts aligned in a circumferential direction of the cylindrical outer peripheral surface of the apparatus body along an axis line direction of the apparatus body on the cylindrical outer periphery surface of the apparatus body, so as to retain the first linear parts in a state of being along 

    PNG
    media_image2.png
    361
    522
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    325
    447
    media_image3.png
    Greyscale


	As applied to claims 2-5, 7 refer to Figs. 6-7 for the teaching of limitations set forth in claims 2-5 and 7 of the above.
	Limitations of 8-9 appears to met by the above since no additional structure limitations existed in these claims.

Response to Arguments
Applicant’s arguments with respect to pending rejected claim(s) 1-5, 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Non-elected claims 10-11 is/are requested to be cancelled.   Applicant reserves the rights to further pursue unelected claims 10-11 in a divisional or continuation application.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt